REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  	
	The claim objections, rejections under 35 USC 112(a) and 112(b), and 35 USC 102 and 103 rejections have been withdrawn in response to Applicant’s amendments to the claims.  
The prior art does not teach or fairly suggest the claimed method of claim 1 of coating a substrate according to claim 1 wherein the temperature of the substrate is below ambient temperature, in combination with the temperature of the coating material being heated to a temperature above ambient temperature as it is dispensed on the substrate, such that the second temperature is at least 5 degrees C greater than the first temperature.  The prior art also does not teach or fairly suggest the claimed method of claim 19 of chilling the substrate and dispensing a coating material onto the substrate, a first portion of the coating material that is in direct contact with the substrate increasing in viscosity while remaining flowable as it cools due to contact with the substrate, and spinning the substrate so that the first portion remains on the substrate and a second portion having a lower viscosity is removed.  The closest prior art of Shifflette teaches that the first portion of coating material in contact with the substrate freezes into a solid state and thus does not remain flowable as it cools.  Finally, the prior art does not teach or fairly suggest the claimed method of claim 24 of cooling a substrate by blowing a cooling gas, dispensing acetone on the substrate while blowing cooling gas to reduce a temperature at or below 10 degrees C, spinning the substrate to remove the acetone, and dispensing a heated coating material onto the substrate, whereby a first portion of the coating material increases in viscosity as it cools due to contact with the cooled substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTEN JOLLEY whose telephone number is (571)272-1421.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN JOLLEY/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        

kcj